Case 9:18-cv-80994-DLB Document 174 Entered on FLSD Docket 02/12/2020 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 9:18-cv-80994-DLB

      NITV FEDERAL SERVICES, LLC,

            Plaintiff,

      v.

      DEKTOR CORPORATION and ARTHUR
      HERRING, III,

            Defendants.


                  NOTICE OF FILING HERRING FEBRUARY 12, 2020 E-MAIL

           Plaintiff NITV Federal Services, LLC (“Plaintiff”) hereby gives notice of the filing of the

  attached February 12, 2020 e-mail from defendant Arthur Herring III (subject: “lawsuit”) to

  undersigned counsel. Plaintiff brings this e-mail to the Court’s attention for two reasons. First,

  notwithstanding the Court’s recent Paperless Order denying Mr. Herring’s Motion “for Detailed

  Explanation…,” Mr. Herring continues to flaunt that he will continue the very behavior that

  resulted in imposition of a permanent injunction against him. While undersigned counsel agrees

  that the Court’s “Order speaks clearly for itself,”1 Mr. Herring has yet to fully grasp the message.

           Second, and more disturbing, is that Mr. Herring is now weaving direct threats against

  Plaintiff, its officers/members, and undersigned counsel into his rambling diatribes in an apparent

  effort to obtain a ‘settlement’ from Plaintiff (i.e. Plaintiff, who has a judgment against Mr. Herring

  in excess of $849,000.00, should pay Herring ‘hush money’ or else – which is consistent with Mr.

  Herring’s earlier written statements). In this latest iteration, Mr. Herring is now threatening that

  “You [presumably Daniel DeSouza, Esq. who the e-mail is sent to] will be going to jail for many


  1
           See D.E. 172.
Case 9:18-cv-80994-DLB Document 174 Entered on FLSD Docket 02/12/2020 Page 2 of 3



  years.” Mr. Herring then goes on to reference undersigned counsel’s wife, children, parents, etc.

  These threats, combined with Mr. Herring’s demands for payment, likely constitutes a felony of

  the second degree under Fla. Stat. § 836.05 (Threats; extortion), which provides in relevant part:

                 Whoever, either verbally or by a written or printed communication,
                 maliciously threatens to accuse another of any crime or offense,…
                 with intent thereby to extort money or any pecuniary advantage
                 whatsoever, or with intent to compel the person so threatened, or
                 any other person, to do any act or refrain from doing any act against
                 his or her will, shall be guilty of a felony of the second degree,
                 punishable as provided in s. 775.082, s. 775.083, or s. 775.084.

  If Mr. Herring’s conduct continues in this regard, Plaintiff and undersigned counsel will likely be

  forced to seek further relief from the Court.

  February 12, 2020.

                 Respectfully submitted                 Respectfully submitted,

                  ADVISORLAW PLLC                       DESOUZA LAW, P.A.
                  2925 PGA Boulevard                    3111 N. University Drive
                  Suite 204                             Suite 301
                  Palm Beach Gardens, FL 33410          Coral Springs, FL 33065
                  Telephone: (561) 622-7788             Telephone: (954) 603-1340
                  Jdloughy@advisorlaw.com               DDesouza@desouzalaw.com

                  By:/s/ James D’Loughy                 By: /s/ Daniel DeSouza, Esq.______
                        James D’Loughy, Esq.                    Daniel DeSouza, Esq.
                         Florida Bar No: 052700                 Florida Bar No.: 19291


                                   CERTIFICATE OF SERVICE

         I hereby certify that on February 12, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF, which will electronically serve all counsel of record.

  I further certify that on February 12, 2020, I served the foregoing document via US Mail to Dektor




                                                  2
Case 9:18-cv-80994-DLB Document 174 Entered on FLSD Docket 02/12/2020 Page 3 of 3



  Corporation and Arthur Herring, III, 400 E. Station Avenue, Coopersburg, PA 18036 and via e-

  mail to admin@dektorpse.com.

                                            /s/ Daniel DeSouza___
                                            Daniel DeSouza, Esq.




  4841-1795-7485, v. 1




                                               3
